Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00124-CR

                                          Hector RAMIREZ,
                                              Appellant

                                                 v.
                                                The
                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR2894
                          Honorable Kevin M. O’Connell, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 9, 2015

DISMISSED

           Appellant has filed a motion to dismiss this appeal. See TEX. R. APP. P. 42.2(a). We grant

the motion and dismiss this appeal. See id.

                                                    PER CURIAM

Do not publish